June 30, 2016




                                   JUDGMENT

                  The Fourteenth Court of Appeals
  EUGENE L. BUTLER, ROBERT E. CHAMBERLAIN, RONALD E. SMITH
               AND SHIP AND SAIL, INC., Appellant

NO. 14-15-00410-CV                            V.

       AMEGY BANK, N.A., SUCCESSOR TO MAXIMBANK, Appellee
                ________________________________

       This cause, an appeal from the judgment in favor of appellee, Amegy Bank,
N.A., successor to MaximBank, signed January 7, 2015, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellants, Eugene L. Butler, Robert E. Chamberlain, Ronald E.
Smith, and Ship and Sail, Inc., jointly and severally, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.